Citation Nr: 0205408	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  96-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan,
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for 
arteriosclerotic heart disease, rated as 60 percent 
disabling, under the pre-amendment and amended cardiovascular 
regulations.

2.  Entitlement to an increased evaluation for varicose 
veins, rated as 30 percent disabling, for the period prior to 
January 1998.

3.  Entitlement to an increased evaluation for varicose 
veins, right leg, rated as 40 percent disabling for the 
period since January 1998.

4.  Entitlement to an increased evaluation for varicose 
veins, left leg, rated as 20 percent disabling for the period 
since January 1998.

5.  Entitlement to an increased evaluation for 
arteriosclerosis obliterans, rated as 20 percent disabling, 
under the pre-amendment and amended cardiovascular 
regulations.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

L. Anne Howell, Counsel


INTRODUCTION

The veteran had active military service from October 1940 to 
November 1945, and from September 1950 to May 1967.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
San Juan, the Commonwealth of Puerto Rico.

By decision dated in October 1999, the Board granted 
entitlement to a total rating for individual unemployability 
and remanded the current claims on appeal for additional 
development.  The development has been completed and the 
claims are ready for appellate review.


FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claims.

2.  The veteran's arteriosclerotic heart disease is 
manifested by subjective complaints of angina, dyspnea on 
effort, and swollen ankles.

3.  Objective findings of the veteran's arteriosclerotic 
heart disease include normal sinus rhythm, clear lungs, an 
enlarged heart, and a recent ejection fraction of 42 percent.  
There was no evidence of jugular vein distention, no ascites, 
no hepatosplenomegaly, and minimal ankle edema.

4.  There is no objective clinical evidence of chronic 
residual congestive heart failure, angina on moderate 
exertion, a workload of 3 METs or less, or an ejection 
fraction of less than 30 percent. 

5.  For the period prior to January 1998, the veteran's right 
leg varicose vein disability was manifested by subjective 
complaints of swelling and cramping, and objective findings 
of involvement of the saphenous vein ranging from 3/4 to 1 cm., 
pain, cramping, marked distortion, sacculation, dilation, and 
tenderness to palpation.

6.  For the period prior to January 1998, the veteran's 
disability was unilateral and showed moderately severe 
varicose veins, but there was no evidence of pigmentation 
cyanosis, eczema, ulcerations, deep circulation involvement, 
or edema.

7.  For the period since January 1998, the veteran's varicose 
vein disability consists of bilateral involvement with 
subjective complaints of bilateral lower extremity swelling, 
fatigue, aching, and cramping, right worse than left, and 
objective evidence of pain and cramping on exertion, marked 
distortion and sacculation, dilated veins, and tenderness to 
palpation.

8.  For the period since January 1998, the veteran's right 
leg varicose vein disability is shown to be severe; a 
moderately severe varicose vein disability is shown in the 
left leg.  There is no evidence of stasis, board-like edema, 
ulcers, or eczema.

9.  The veteran's arteriosclerosis obliterans is manifested 
by subjective complaints of pain and numbness, and objective 
evidence of diminished hair loss.  There is no evidence of 
claudication, thin skin, an absence of hair, or dystrophic 
nails.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 60 percent 
for arteriosclerotic heart disease have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, Diagnostic Codes (DCs) 7005, 
7017, 7101 (1997) (2001).

2.  The criteria for an evaluation in excess of 30 percent 
for a varicose vein disability for the period prior to 
January 12, 1998, have not been met.  38 U.S.C.A. §§ 1155, 
5103A (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.104, 
DCs 7120, 7121 (1997).

3.  The criteria for an evaluation in excess of 40 percent 
for a varicose vein disability, right leg, for the period 
since January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.104, DCs 7120, 7121 (2001).

4.  The criteria for an evaluation in excess of 20 percent 
for a varicose vein disability, left leg, for the period 
since January 12, 1998, have not been met.  38 U.S.C.A. 
§§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 
4.2, 4.3, 4.7, 4.104, DCs 7120, 7121 (2001).

5.  The criteria for an evaluation in excess of 20 percent 
for arteriosclerosis obliterans have not been met.  38 
U.S.C.A. §§ 1155, 5103A (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.104, DC 7114 (1997) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends, in essence, that he is entitled to 
higher ratings for arteriosclerotic heart disease, varicose 
veins, and arteriosclerosis obliterans.

Relevant Regulations.  Disability evaluations are determined 
by the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1 (2001).  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 1991 & Supp. 2001); 38 C.F.R. Part 4 
(2001).  However, the Board will consider only those factors 
contained wholly in the rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204, 208 (1994).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2001).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001). 

During the pendency of this appeal, VA amended its 
regulations for rating cardiovascular system disabilities 
(including all the disabilities on appeal) effective January 
12, 1998.  See 38 C.F.R. § 4.104 (2001).  The timing of this 
change in the regulations requires the Board to first 
consider whether the amended regulation is more favorable to 
the veteran than the prior regulation, to include separately 
applying the pre-amendment and post-amendment version to 
determine which version is more favorable.  If the amended 
version is more favorable, the Board will apply the amended 
version from the effective date of the amendment and the pre-
amendment version for any period preceding the effective 
date; however, the effective date cannot be earlier than the 
effective date of the change.  In applying either version, 
all evidence of record must be considered.  See VAOPGCPREC 3-
2000; VAOPGCPREC 11-97; Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  After a review of the relevant regulations, the 
Board finds that neither version is more favorable and the 
Board will adjudicate the veteran's claims pursuant to the 
regulations in effect at the time applicable. 

Arteriosclerotic Heart Disease

The RO has rated the veteran's cardiovascular disability 
under DCs 7101-7017.  The Board will also consider DC 7005 
for arteriosclerotic heart disease as directed by DC 7017. 

Under the pre-amendment criteria for coronary artery bypass 
surgery (DC 7017), a 100 percent evaluation was assigned for 
one-year following bypass surgery, and thereafter, residuals 
were rated under arteriosclerotic heart disease (DC 7005) 
with a minimum evaluation of 30 percent.  Under DC 7005, 
arteriosclerotic heart disease following a typical coronary 
occlusion or thrombosis, or with a history of substantiated 
anginal attack, where ordinary manual labor was feasible, 
would be rated 30 percent disabling.  When there was a 
history of substantiated repeated anginal attacks and more 
than light manual labor was not feasible, a 60 percent rating 
was assigned.  Arteriosclerotic heart disease with chronic 
residual findings of congestive heart failure or angina on 
moderate exertion or more than sedentary employment 
precluded, was rated 100 percent disabling.

Moreover, under the pre-amendment criteria for DC 7101, 
hypertensive vascular disease (essential arterial 
hypertension) manifested by diastolic pressure which was 
predominantly 100 or more warranted a 10 percent evaluation.  
When the diastolic pressure was predominantly 110 or more 
with definite symptoms, a 20 percent evaluation was 
warranted.  For diastolic pressure predominantly 120 or more 
and moderately severe symptoms, a 40 percent evaluation was 
warranted.  If pressure was predominantly 130 or more and 
there were severe symptoms, a 60 percent evaluation was 
warranted.  Note 1 stressed that for the 40 percent and 60 
percent evaluations, careful attention should be paid to 
diagnosis and repeated blood pressure readings. 

Under the criteria currently in effect for arteriosclerotic 
heart disease under DC 7005, a 30 percent evaluation may be 
assigned when a workload of greater than 5 METs (metabolic 
equivalent units) but not greater than 7 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; evidence 
of cardiac hypertrophy or dilatation on electrocardiogram, 
echocardiogram or X-ray.  The cardiovascular disability will 
be rated 60 percent when there is more than one episode of 
acute congestive heart failure in the past year, or; workload 
of greater than 3 METs but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or syncope, or; left 
ventricular dysfunction with an ejection fraction of 30 to 50 
percent.  A 100 percent evaluation is warranted with chronic 
congestive heart failure, or; workload of 3 METs or less 
results in dyspnea, fatigue, angina, dizziness, or syncope, 
or; left ventricular dysfunction with an ejection fraction of 
less than 30 percent. 

Under the current criteria for hypertensive vascular disease 
under DC 7101, a 10 percent evaluation will be assigned when 
hypertensive vascular disease is manifested by diastolic 
pressure predominantly 100 or more, or systolic pressure of 
160 or more, or minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or more who 
requires continuous medication for control.  If the diastolic 
pressure is predominantly 110 or more, or the systolic 
pressure is predominantly 200 or more, a 20 percent 
evaluation is assigned.  For a diastolic pressure 
predominantly 120 or more, a 40 percent evaluation is 
assigned.  For a diastolic pressure predominantly 130 or 
more, a 60 percent evaluation is assigned.

In an October 1994 VA examination, a history of bypass 
surgery was noted in 1982 and a recent history of angina two 
to three times per week.  The veteran's main complaints was 
impotence.  Physical examination revealed no jugular vein 
distention, normal carotids, clear lungs, normal sinus 
rhythm, no murmurs, and no edema.  Blood pressure readings 
were reported at 150s/98-100.  The final diagnoses included 
arteriosclerotic heart disease, old myocardial infarction, 
and status/post coronary artery bypass graft with stable 
angina pectoris.  

In a June 1996 VA examination, the veteran complained of on-
going angina and dyspnea on exertion.  The examiner noted a 
previous ejection fraction of 50+ percent.  Physical 
examination revealed no jugular vein distention, normal 
carotids, clear lungs, a soft systolic murmur on the left 
sternal border, no diastolic murmur, good peripheral arterial 
pulses, and minimal ankle edema bilaterally.  Blood pressure 
was reported as 176/84.  The final diagnoses included 
arteriosclerotic heart disease, multiple vessels coronary 
artery disease status/post surgery, and anginal syndrome, 
stable.

Private medical records dated in the 1990's show treatment 
for unstable angina, coronary artery disease, and arterial 
hypertension.  Physical examinations showed no jugular vein 
distention, no edema, and reported that the veteran was doing 
fairly well.  He underwent a cardiac catheterization in 1996, 
which showed severe coronary artery disease, significant 
disease of the saphenous vein, and an ejection fraction 
estimated at 20 percent.

In a January 2000 VA heart examination, the veteran related a 
history of coronary artery bypass graft surgery in 1982, 
following an acute myocardial infarction, and a long history 
of hypertension.  He did well for several years but the 
angina returned in 1996 but he was determined not to be a 
candidate for further surgery.  He complained of minimum 
angina and was on regular medication.  He also reported 
dyspnea on effort and ankle edema, controlled with 
medication.  Myocardial perfusion studies were performed in 
1996 and showed biventricular normal function.  

Physical examination showed no evidence of hyperthyroid heart 
disease.  The veteran was noted to be 83 years old, elderly, 
and not prone to do any excessive physical activity but was 
able to tolerate his present living mobility.  Blood pressure 
was reported at 120/70.  There was no jugular vein 
distention, no hepatosplenomegaly, no ascites, and minimal 
ankle edema.  Chest was normal and lungs were clear.  Normal 
sinus rhythm was noted with a loud S4 but no S3.  A soft 
systolic murmur was noted along the left sternal border.  
Arterial pulses were normal.  A 1996 chest X-ray reportedly 
showed an enlarged heart.  The clinical impressions included 
arteriosclerotic heart disease, status/post myocardial 
infarction, status/post coronary artery bypass graft, 
recurrent angina syndrome, and mild congestive heart failure 
- compensated.  

A cardiac MUGA study dated in February 2000 showed mild 
biventricular dysfunction with wall motion abnormalities with 
an ejection fraction of 42 percent (normal reported at 50 
percent or over).  The veteran declined a stress portion of 
the test.

After having reviewed the evidence of record, the Board 
concludes that the veteran's cardiovascular status does not 
meet or more closely approximate the criteria for a 
disability evaluation greater than the current 60 percent 
evaluation under the pre-amendment regulations.  
Specifically, while there is evidence of anginal attacks, 
there is no indication that the veteran experiences angina 
with moderate exertion as evidenced by a history of 
"minimum" angina, well-controlled by medication.  Further, 
the veteran's lungs were reported as clear, indicating no 
evidence of acute congestive heart failure at the time of the 
examination.  

Although the veteran reported dyspnea, the most recent VA 
examiner suggested that the veteran's overall activity was 
diminished due to his advanced age.  Therefore, there is no 
ability to accurately determine whether the veteran could 
engage in more than sedentary employment or light manual 
labor.  However, the Board is persuaded that the veteran is 
apparently able to manage his current level of activity.  
Further, the Board places higher probative weight on the 
medical evidence characterizing the veteran's congestive 
heart failure as "mild," which appeared to be 
"compensated" with minimal ankle edema.  Accordingly, the 
Board can find no basis for a 100 percent rating under the 
pre-amendment criteria.  

In addition, the Board finds that the evidence supports no 
more than a 60 percent evaluation under the amended 
regulations.  Specifically, although the veteran refused the 
stress aspect of the MUGA test, an ejection fraction of 42 
percent was obtained.  As noted above, under the current 
criteria, a 60 percent evaluation is warranted for, among 
other things, an ejection fraction of 30-50 percent.  The 
veteran's 42 percent ejection fraction, therefore, is 
consistent with a 60 percent disability rating, but no more.  
As such, a higher evaluation is not warranted in this 
instance based on the results of the MUGA scan and ejection 
fraction.

Moreover, the Board finds that an evaluation higher than 60 
percent is not warranted under DC 7101, under either the pre-
amendment or amended regulations.  Specifically, the Board 
notes that a 60 percent disability rating is the highest 
available under DC 7101, regardless of the level of the 
disability.  Furthermore, there is no evidence of a diastolic 
pressure predominantly 130 or more.  The veteran's most 
recent blood pressure was reported at 120/70 on regular 
medication and the veteran's blood pressure readings are 
generally reported in the 120/70-80 range.  Moreover, while 
there is at least one reading of 210/120 during an August 
1992 stress test, an isolated diastolic pressure of 120 is 
not sufficient, in and of itself, to establish a higher 
rating.  Therefore, the Board can find no basis to assign a 
higher than 60 percent evaluation under the pre-amendment 
criteria.  Similarly, as the current criteria under DC 7101 
is essentially unchanged from the pre-amendment criteria, the 
Board finds that there is no basis for a higher rating under 
DC 7101 for the same reasons noted above.  Thus, there is no 
indication that a 100 percent disability rating is currently 
warranted for arteriosclerotic heart disease.

Varicose Veins

Under the pre-amendment regulations for varicose veins, a 10 
percent rating was warranted for moderate disability, 
varicosities of the superficial veins below the knees, with 
symptoms of pain and cramping on exertion, unilateral or 
bilateral.  Moderately severe disability, involving 
superficial veins above and below the knee, with varicosities 
of the long saphenous, ranging in size from 1-2 cms. in 
diameter, with symptoms of pain or cramping on exertion, 
without involvement of the deep circulation warranted a 20 
percent rating when unilateral and 30 percent when bilateral.  
Severe disability, involving superficial veins above and 
below the knee, with involvement of the long saphenous, 
ranging over 2 cms. in diameter, marked distortion and 
sacculation, with edema and episodes of ulceration, no 
involvement of deep circulation, warranted a 40 percent 
rating when unilateral and a 50 percent rating when 
bilateral.  Pronounced disability, with the findings for the 
severe condition with secondary involvement of the deep 
circulation, as demonstrated by Trendelenburg and Perthes 
tests, with ulceration and pigmentation, warranted a 50 
percent rating when unilateral and a 60 percent rating when 
bilateral.  38 C.F.R. § 4.104, DC 7120 (1997).  

Under the pre-amendment DC 7121 (phlebitis or 
thrombophlebitis), a 30 percent evaluation was warranted for 
persistent swelling of the leg or thigh, increased on 
standing or walking one or two hours, readily relieved by 
recumbency; moderate discoloration, pigmentation and 
cyanosis.  A 60 percent rating required persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
A 100 percent rating was assigned for massive board-like 
swelling, with severe and constant pain at rest.  38 C.F.R. 
§ 4.104, DC 7121 (1997).

Under regulations in effect since January 12, 1998 (and 
considered by the RO), for both DC 7120 (varicose veins) and 
DC 7121 (post-phlebitic syndrome), a 20 percent disability 
evaluation requires persistent edema, incompletely relieved 
by elevation of extremity, with or without beginning stasis 
pigmentation or eczema.  A 40 percent disability rating is 
appropriate for persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration.  A 60 
percent disability evaluation contemplates persistent edema 
or subcutaneous induration, stasis pigmentation or eczema, 
and persistent ulceration.  A 100 percent evaluation mandates 
massive board-like edema with constant pain at rest.  
Identical Notes at the end of DC 7120 and DC 7121 indicate 
that the evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, 
evaluation of each extremity is separately undertaken and 
combined using the bilateral factor, if applicable.

As a procedural matter, the Board notes that the veteran was 
originally service-connected for varicose veins with a single 
disability rating of 30 percent.  On remand from the Board, 
and with the consideration of the amended regulations 
discussed above, the RO separately assigned a 40 percent 
disability rating for the veteran's right leg varicose veins, 
and a 20 percent disability rating for his left leg varicose 
veins effective the date of the new regulations.  However, 
the Board notes that the amended criteria may not be applied 
earlier than the effective date of January 12, 1998.  See 
VAOPGCPREC 3-2000.

Turning first to the proper evaluation for the veteran's 
service-connected varicose veins under the pre-amendment 
regulations, the Board notes that a September 1994 VA 
examination report indicates that the veteran complained of 
cramps of the calf, left greater than right, with swelling 
and numbness, worse with walking and improved with rest.  
Physical examination revealed that the veteran could ambulate 
without assistance but with a slow gait.  The left leg showed 
surgical scars of the saphenous vein used for coronary artery 
bypass grafting and prominent peripheral vascular in the 
right leg with atrophic skin changes.  The peripheral pulses 
were 2+, bilaterally.  The skin was warm with pin-prick 
sensation.  The veteran showed full range of motion and 
strength was normal.  The final diagnoses included peripheral 
varicose veins and arteriosclerosis obliterans.

A May 1996 VA arteries and veins examination report revealed 
that the veteran had undergone no surgery but complained of 
swelling and cramps with walking and at rest on the right 
leg.  Physical examination revealed unilateral varicose veins 
on the right of the long saphenous vein ranging from 3/4 to 1 
cm. in diameter with symptoms of pain or cramping on exertion 
with no involvement of the deep circulation.  There was 
marked distortion and sacculation, dilatation, and tenderness 
to palpation.  There was no edema or ulceration and 
Trendelenburg and Perthes tests were negative.  The final 
diagnosis was residuals, varicose veins in the right leg 
below the knee.

Based on the above, the Board finds that the veteran's 
varicose veins did not meet or more closely approximate the 
criteria for a disability evaluation greater than the 30 
percent assigned under the pre-amendment regulations for DC 
7120.  Of note, the next higher rating (a severe disability) 
would have been warranted with involvement above and below 
the knee; however, as reported in the VA examination, the 
veteran had involvement of only the lower legs.  A severe 
disability (warranting a 40 percent disability unilaterally, 
and 50 percent disability bilaterally) also required 
involvement of the long saphenous vein ranging over 2 cm. in 
diameter.  In this case, the veteran's saphenous vein size 
was reported in the 3/4 to 1 cm. range, consistent with a 30 
percent rating, but no more.  Finally, while marked 
distortion and sacculation was noted, there was no evidence 
of edema or evidence of ulcerations necessary to warrant a 
rating for severe disability.  Therefore, the Board finds 
that the weight of the evidence indicates that a 30 percent 
evaluation, but no more, was warranted for the veteran's 
varicose veins under the pre-amendment regulations.

Further, a higher evaluation was not warranted under DC 7121 
because, although the veteran reported complaints of cramping 
and pain, there was no evidence of persistent swelling, 
pigmentation cyanosis, eczema, or ulceration.  Therefore, no 
higher than a 30 percent rating was warranted.  Accordingly, 
the Board finds that the over-all picture of the veteran's 
varicose veins disability prior to January 1998 more closely 
resembled a 30 percent evaluation under both DC 7120 and DC 
7121.

Turning next to the proper evaluation under the current 
regulations, the Board notes that in a December 1999 VA 
arteries and veins examination report, the veteran related, 
among other things, bilateral lower extremity swelling with 
fatigue of both lower extremities, right more than left.  He 
also complained of aching and cramps, worse with standing or 
walking.  Physical examination showed decreased hair 
distribution of both lower extremities.  Varicose veins along 
the saphenous distribution were noted with pain and cramping 
on exertion.  There was marked distortion and sacculation, 
dilated veins, and tenderness to palpation noted.  There was 
no edema or ulcers identified.  Trendelenburg and Perthes 
tests were negative.  There was no stasis, no board-like 
edema, ulcers, or eczema.  The final diagnosis was residual 
varicose veins below the knee, right, and minimal left lower 
extremity.

After reviewing the applicable rating criteria in effect 
since the change in regulations in January 1998, and the 
reported objective findings and subjective complaints, the 
Board is of the opinion that no higher than a 40 percent 
evaluation for the right leg varicose vein disability and no 
higher than a 20 percent rating for the left leg varicose 
vein disability are warranted.    

First, in the initial VA examination report after the change 
in regulations, the examiner noted that the veteran's 
disability was bilateral.  This evidence necessarily required 
that the RO consider each leg separately.  Further, the 
evidence reflected that the veteran's right leg was worse 
than his left.  This is consistent with assigning a higher 
evaluation for the right leg than for the left leg.  

Next, although there is no current evidence of stasis 
pigmentation, eczema, or ulcerations, the Board finds that 
the medical evidence is consistent with a 40 percent rating 
for the right leg as shown by the veteran's complaints of 
swelling and his inability to stand for any period of time.  
Nonetheless, there is no basis to assign a higher than 40 
percent rating for the right leg varicose veins because there 
is no evidence of subcutaneous induration, stasis 
pigmentation, eczema, or persistent ulcerations present.  As 
such, the Board finds that a 40 percent rating, but no more, 
is warranted for the veteran's right leg varicose veins.  
Accordingly, the Board finds that, since January 1998, the 
veteran's right leg varicose veins disability was of such a 
degree and persistence that the overall picture constitutes a 
rating consistent with a 40 percent schedular evaluation.  

Next, the Board finds that no greater than a 20 percent 
evaluation is warranted for a left leg varicose vein 
disability at this time.  Specifically, the Board is 
persuaded by the most recent VA examiner's characterization 
of the veteran's left leg varicose vein disability as 
"minimal."  While persistent edema has been reported, there 
is no evidence of stasis pigmentation or eczema to more 
closely approximate the criteria for a disability evaluation 
greater than the 20 percent currently assigned under DC 7120.  
Given that the criteria for DC 7121 is nearly identical under 
the amended regulations, the Board similarly finds no basis 
on which to assign a higher rating under DC 7121 for the same 
reasons outlined above.  Therefore, a 20 percent disability 
rating, but no more, for the veteran's left leg varicose vein 
disability is warranted.

Arteriosclerosis Obliterans

The provisions of DC 7114 (arteriosclerosis obliterans) in 
effect prior to January 12, 1998, provided that 
arteriosclerosis obliterans was rated under DC 7116, for 
intermittent claudication.  When there was minimal 
circulatory impairment, with paresthesia, temperature 
changes, or occasional claudication, a 20 percent evaluation 
was assigned.  A 40 percent rating was assigned in well-
established cases with intermittent claudication or recurrent 
episodes of superficial phlebitis.  A 60 percent rating would 
be assigned with persistent coldness of the extremity with 
claudication on minimal walking.  38 C.F.R. 4.104, DC 7116 
(1997).

Under the amended criteria of DC 7114, a 20 percent rating is 
warranted for claudication on walking more than 100 yards, 
and; diminished peripheral pulses or ankle/brachial index of 
0.9 or less.  A 40 percent rating is warranted for 
claudication on walking between 25 and 100 yards on a level 
grade at 2 miles per hour, and; trophic changes (thin skin, 
absence of hair, dystrophic nails) or ankle/brachial index of 
0.7 or less.  A 60 percent rating is warranted for 
claudication on walking less than 25 yards on a level grade 
at 2 miles per hour, and; either persistent coldness of the 
extremity or ankle/brachial index of 0.5 or less.  A 100 
percent rating is warranted for ischemic limb pain at rest, 
and; either deep ischemic ulcers or ankle/brachial index of 
0.4 or less.  Note (3): These evaluations are for involvement 
of a single extremity.  If more than one extremity is 
affected, evaluate each extremity separately and combine 
(under § 4.25), using the bilateral factor (§ 4.26), if 
applicable.  38 C.F.R. § 4.104, DC 7114 (2001).

Turning first to the evaluation under the pre-amendment 
regulations, the Board finds that no more than a 20 percent 
evaluation is warranted.  Of note, it does not appear that 
the veteran's symptoms more closely approximates the criteria 
for a 40 percent disability evaluation as he has never been 
treated for superficial phlebitis.  Moreover, while he has 
reported pain and cramping, there is no indication that it 
has risen to the level to cause the characteristic lameness 
of claudication.  Finally, the Board notes that there is no 
indication of persistent coldness of the extremity warranting 
a higher evaluation at this time.  Therefore, the Board finds 
that a 20 percent evaluation, but no more, is warranted under 
the pre-amendment regulations.

Turning next to the evaluation under the amended regulations, 
the Board similarly finds that no more than a 20 percent 
evaluation is currently warranted.  Specifically, as noted 
above, there is no indication that the veteran experiences 
claudication on walking.  However, the Board acknowledges 
that the veteran is limited in his physical activity as a 
result of his age and an assessment based on his physical 
activity is difficult.  Moreover, it does not appear that the 
veteran has undergone recent studies in order to assess an 
ankle/brachial index.  Nonetheless, the Board is satisfied 
with the physical findings showing that no more than a 20 
percent disability rating is warranted.  Of note, while the 
most recent examiner noted a decreased hair distribution, 
there is no indication of the absence of hair (as noted in 
the criteria for a 40 percent rating).  Nor has any examiner 
referenced either thin skin or dystrophic nails.  In 
addition, the Board finds that the veteran's symptoms of pain 
and cramping have been considered under the diagnostic codes 
for varicose veins.  Therefore, the Board finds that no more 
than a 20 percent disability rating is warranted for 
arteriosclerosis obliterans at this time.

Finally, in denying the veteran's claims, the Board has 
considered the Veterans Claims Assistance Act of 2000, which, 
among other things, redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
also eliminated the concept of well-groundedness and is 
applicable to all claims filed on or after the date of 
enactment or those filed before the date of enactment but not 
yet final as of that date.  See 38 U.S.C.A. § 5103A (West 
2001).  Additionally, in August 2001, VA issued regulations 
implementing the provisions of VCAA "to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits."  See 66 Fed. Reg. 45620-45632 (Aug. 29, 2001).

In this case, the Board finds that the RO has met its duty to 
assist the veteran in the development of these claims under 
the VCAA.  By virtue of the information contained in the 
statement and supplemental statements of the case issued 
during the pendency of the appeal, the veteran and his 
representative/attorney were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the claims.  Further, it appears that all medical records 
identified by the veteran have been associated with the 
claims file.  Moreover, the veteran underwent a recent VA 
examination specifically to address the issues on appeal.  In 
addition, the issues were the subject of a Board remand in 
October 1999.  Moreover, the RO provided the veteran with 
notice of the amended regulations and considered his 
disabilities under the new regulations.  Therefore, the Board 
finds that the mandates of the VCAA have been satisfied.


ORDER

A rating in excess of 60 percent for arteriosclerotic heart 
disease is denied.

A rating in excess of 30 percent for varicose veins for the 
period prior to January 1998 is denied.

A rating in excess of 40 percent for varicose veins, right 
leg, for the period since January 1998 is denied.

A rating in excess of 20 percent for varicose veins, left 
leg, for the period since January 1998 is denied.

A rating in excess of 20 percent for arteriosclerosis 
obliterans is denied.

		
	Gary L. Gick
	Member, Board of Veterans' Appeals
	(CONTINUED ON NEXT PAGE)


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you

 

